Appellant contends that the itemized statement of damage, furnished by the dredging company prior to the hearing before the arbitrators, conclusively shows that they considered items not embraced within the submission agreement. We think the award does not go beyond the matters in controversy as understood by the parties to be in controversy. As has been said, technical precision is not required in either the submission or the award (5 C. J., p. 36), and the submission will be construed "with reference to, and in view of, all the surrounding facts and circumstances." (5 C. J., p. 124.) Nor are arbitrators required to find facts or give reasons for their award. (In re Connor, 128 Cal. 279, 60 P. 862;Dugan v. Phillips, 77 Cal. App. 268, 246 P. 566.) "The submission, rather than the award, controls the question of what matters were submitted to arbitration." (5 C. J., p. 117.) It appears from the submission agreement that it covered and was intended to include all claims and demands arising out of or by reason of the easement agreement of 1922, applying to the mining claims theretofore worked as well as those not yet worked. The intention was that "the controversy be fully and finally settled by this arbitration."
The lumber company also urges that the dredging company "elected" to remove the obstructions. The election in the first instance was with the lumber company. Under the easement, it was its duty to remove the obstructions *Page 319 
placed on the mining claims by it, and only in case it elected not to do so was the dredging company permitted to remove them under said agreement.
The petition for rehearing is denied.
Givens, C.J., Lee and McNaughton, JJ., and Sutton, District Judge, concur.